IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 28, 2008

                                     No. 07-41084                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


MANOJ LUVI SAMTANI

                                                  Plaintiff-Appellant
v.

WEBB COUNTY APPRAISAL DISTRICT; APPRAISAL REVIEW BOARD
OF WEBB COUNTY; WEBB COUNTY; ROBERTO VALDEZ, Individually
and In His Official Capacity; UNITED INDEPENDENT SCHOOL DISTRICT

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:07-CV-53


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Manoj “Luvi” Samtani appeals from the district court order dismissing his
civil rights action for lack of subject-matter jurisdiction pursuant to the Tax
Injunction Act, 28 U.S.C. § 1341. Samtani contends that the district court
incorrectly concluded that Texas provides a plain, speedy, and efficient remedy
to his claims.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40562

      Samtani is a property owner who filed the underlying 42 U.S.C. § 1983
action alleging that the Defendants fraudulently increased his property taxes for
personal gain and threatened him with foreclosure. He sought various forms of
injunctive relief, including lowering and capping the appraised value of his
property, preventing future increases in the property’s value, and barring
Defendants from making any future assessments on his property without prior
authorization by the district court. He also sought money damages.
      The Defendants filed motions to dismiss, citing, inter alia, the Tax
Injunction Act. The Act provides,
      The district courts shall not enjoin, suspend or restrain the
      assessment, levy or collection of any tax under State law where a
      plain, speedy and efficient remedy may be had in the courts of such
      State.

28 U.S.C. § 1341.      The Defendants argued that Samtani’s claims
challenging the County’s assessment or collection of his property tax and
his federal constitutional claims could both be heard in Texas courts. The
district court agreed and granted the Defendants’ motions to dismiss.
      The Tax Injunction Act bars a federal district court from asserting
jurisdiction over a taxpayer’s suit unless the State fails to supply a plain,
speedy, and efficient remedy for the taxpayer’s claim. See Smith v. Travis
County Educ. Dist., 968 F.2d 453, 456 (5th Cir. 1992). We have previously
acknowledged that Texas state courts provide such a remedy for tax
complaints like Samtani’s. See McQueen v. Bullock, 907 F.2d 1544, 1548
n.9 (5th Cir. 1990). Because the state courts also provide a procedural
vehicle for taxpayers’ federal constitutional claims, including a “full
hearing and judicial determination, with ultimate review available in the
United States Supreme Court,” Texas provides an adequate remedy for
Samtani’s constitutional claims as well. Smith, 968 F.2d at 456 (quotation
marks omitted) (Act bars taxpayers’ federal due process claim); see also

                                     2
                                   No. 07-40562

Clark v. Andrews County Appraisal Dist., 76 F. App’x 525, 526 (5th Cir.
2003) (unpublished) (Fifth and Fourteenth Amendment challenges against
county taxing authorities could be fully adjudicated in Texas state court).
         Although a plaintiff could potentially show that such remedies were
not available to him because the state courts have refused to entertain his
federal claims, or the state remedy is uncertain or speculative, see Smith,
968 F.2d at 456, that is not the case here. Samtani’s claim that his state
court suit was not entertained is belied by the fact that he terminated the
action himself by filing a “motion to non-suit.”        Nor do Samtani’s
provocative allegations against unnamed “local judges” provide a
legitimate basis to question the adequacy of the state remedy.
         In light of the foregoing, we AFFIRM the judgment of the district
court.




                                      3